internal_revenue_service department of the p28 index nos washington d c person to contact telephone number refer reply to cc dom fi p plr-107520-99 date september legend hospital authority entity a entity b entity entity d hospital act state x county y year year year dear this is in response to a date letter and subsequent correspondence submitted on behalf of hospital authority and entities a requesting a ruling that the income of hospital authority the entities and d b c los plr-107520-99 a and the entities is excludible from gross_income for federal_income_tax purposes under sec_115 revenue code ruling that charitable_contributions to hospital authority are deductible by the donors to the extent provided by sec_170 hospital authority has also asked for a of the internal of the code fact state x's general assembly passed the act in recognition of its determination that the provision of adequate hospital facilities medical services and health care by counties and cities is necessary to protect the public health safety and welfare county board_of commissioners to create a hospital authority as an alternative method for providing hospital medical and health care within its territorial boundaries and ten miles beyond upon the adoption of it so a resolution finding that in the interest of the public health and welfare to do the act empowers a city council or is the act provides a hospital authority with power to carry out the purposes of the act including the power to acquire any existing hospital facilities to accept donations of money personal_property or real_estate and to lease any hospital facilities the act provides that a hospital authority may exercise any or all the powers granted to it by or through a designated agent including any corporations formed under the laws of state x additionally the act authorizes a city council or county board_of commissioners to make an appropriation each year for an amount not to exceed five percent of the city or county's general fund operation of each year audited report of its activities for the preceding year with the chairman of the county board_of commissioners the act requires a hospital authority to file an a hospital authority's hospital facilities for the improvement maintenance or hospital authority was formed by the five-member board_of commissioners of county y for the purpose of providing hospital and medical services to the people of county y and the surrounding area the federal government has officially designated county y as a medically underserved area and has granted county y status as a health professional shortage area the county board in year hospital authority is governed by a board_of commissioners the hospital authority board consisting of individuals appointed and subject_to removal by the chairman of the county board members of the hospital plr-107520-99 a authority board receive no compensation_for their services but are entitled to reimbursement for necessary expenses including travel incurred in the discharge of their duties hospital authority is self-sufficient and does not rely on the county board for financial support county board does have the statutory authority to appropriate funds to hospital authority if needed also demonstrates its financial commitment to hospital authority by leasing the hospital facility and land to hospital authority however the county y in the interests of creating an integrated healthcare to which it has delegated certain of its delivery system to better serve the needs of the residents of county y and surrounding area the hospital authority formed four nonprofit_corporations the entities between year and year the reorganization was undertaken and accomplished powers pursuant to a determination by the hospital authority board that hospital authority's purposes would be accomplished more efficiently by clarifying lines of authority and responsibility for hospital authority's many functions the hospital authority board acted on the belief that the delegation of certain functions to corporations controlled by hospital authority would improve the quality and reduce the cost of providing healthcare services from its establishment in year until year hospital entity b provides outpatient surgical services entity c provides medical support services to hospital authority leased the buildings in year hospital authority directly operated hospital and provided other medical services to the residents of county y and surrounding areas and grounds of hospital from county y authority transferred operation and management of hospital to entity a to the residents of county y and the surrounding area through a cost-effective freestanding ambulatory surgery center ensure that the health needs of citizens and residents of hospital authority's service area are met hospital authority pursuant to a delegation of powers from hospital authority entity d was formed for the purposes of employing hospital-based physicians eg radiologists and arranging for anesthesiologists pathologists etc specialty medical interpretation services eg cardiology hospital authority is the sole pulmonology and neurology member of entity a and entity d entity c board_of directors by its authority to appoint each corporation's and controls entity b and acting for plr-107520-99 revenue of hospital authority and the entities is no part of the net_earnings of hospital or is any private corporation association or applied solely towards offsetting the expenses of healthcare operations authority or the entities inures to the benefit of distributable to individual other than reasonable_compensation for services rendered and to make other_payments and distributions as needed to further the purposes of hospital authority according to the articles of incorporation of entity a and entity d entity b and entity c upon dissolution all of the net assets of each of the entities will be distributed to hospital authority hospital authority upon dissolution of hospital authority all of its net assets will be distributed to county y and the amended articles of incorporation of according to the amended by-laws of law and analysis sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential_governmental_function and accruing to a state or political_subdivision of a state when determining if sec_115 applies the service considers all the facts and circumstances relating to the organization to determine whether the organization performs an essential_governmental_function and whether the income of the organization accrues to a state or a political_subdivision of the state revrul_90_74 1990_2_cb_34 concerns an organization formed operated and funded by political subdivisions to pool their casualty risks and other risks arising from their obligations concerning public liability workers'_compensation or employees' health obligations the ruling states that the income of such an organization is excluded from gross_income under sec_115 so long as private interests do not participate in the organization or benefit more than incidentally from the organization the benefit to the employees of the insurance coverage obtained by the member political subdivisions was deemed incidental to the public benefit revrul_77_261 1977_2_cb_45 holds that income from a fund established under a written declaration of trust by a state balances of excludable from gross_income under sec_115 for the temporary investment of positive cash a state and its political subdivisions is of the code plr-107520-99 the ruling reasons that the investment of positive cash balances by a state or political_subdivision in order to receive some yield on the funds until needed to meet expenses is or political_subdivision to collect taxes and raise revenue a necessary incident of the power of the state hospital authority was created by county y pursuant to legislation passed by the state x general assembly to provide hospital and medical_care to the residents of county y and the surrounding area and revrul_77_261 hospital authority performs an essential_governmental_function within the meaning of sec_115 of the code based upon rev_rul in addition to the performance of an essential_governmental_function for hospital authority and the entities to qualify to exclude its income from gross_income under sec_115 the entities must accrue to state x or a political_subdivision of state x of the code income of hospital authority and no part of the net_earnings of hospital authority or the or is distributable to upon dissolution all of entities inures to the benefit of any private entity or individual the net assets of each of the entities will be distributed to hospital authority authority all of its net assets will be distributed to county y income of hospital authority and the entities accrues to a political subdivisions of of hospital authority and the entities is excludible from gross_income under sec_115 of the code a political_subdivision of state x upon dissolution of hospital accordingly the income a state thus the sec_170 of the code provides subject_to certain limitations a deduction for contributions and gifts to or for_the_use_of organizations described in payment of which is made within the taxable_year sec_170 sec_170 of the code states that the term charitable_contribution includes a contribution or gift to or for_the_use_of states any political_subdivision of possession_of_the_united_states the united_states or the district of columbia but only if the contribution is made for exclusively public purposes a state a possession of the united a state or any the term political_subdivision is not defined in the however sec_1_103-1 of the income_tax regulations code provides that political_subdivision means any division of any state_or_local_government unit that is a municipal plr-107520-99 oo corporation or that has been delegated the right to exercise part of the sovereign power of the unit an entity that is not a governmental_unit described in it is an of the code may nevertheless qualify to receive sec_170 deductible charitable_contributions if instrumentality of a state or an instrumentality of a political_subdivision of a state c b of the code does not refer to instrumentalities of a state or instrumentalities of a political_subdivision of a state it position of the service that contributions or gifts toa state or a political_subdivision or an organization acting on behalf of such entity that are made for exclusively public purposes are deductible under sec_170 rul c b although sec_170 rul see rev see rev is a long-standing revrul_57_128 1957_1_cb_311 provides that whether whether performance of its is used for a governmental purpose and performs a the following factors are taken into consideration in determining whether an organization is an instrumentality of one or more states or political subdivisions it governmental function function is on behalf of one or more states or political subdivisions whether there are any private interests involved or whether the states or political subdivisions involved have the powers and interests of an owner whether control and supervision of the organization is vested in public authority or authorities implied statutory or other authority is necessary for the creation and or use of such an instrumentality and whether such authority exists and autonomy and the source of its operating_expenses the degree of financial if express or these factors have been applied in arriving at a an owner sec_170 hospital authority was created by determination that an organization is an instrumentality for purposes of of the code such that contributions if made exclusively for public purposes may be deductible in the present case we find that hospital authority is an instrumentality of state x which has the powers and interests of county y pursuant to legislation passed by the state x general assembly provide hospital and medical_care governmental checks on the autonomy of hospital authority hospital authority is governed by the hospital authority board all of whose members are appointed and subject_to removal by the chairman of the county board authority and the entities report their combined financial activity to county y on an annual basis as required by the act revenue is applied solely towards offsetting the the purpose of hospital authority is there are substantial hospital to 5a plr-107520-99 no part of the net expenses of healthcare operations earnings_of hospital authority inures to the benefit of is distributable to any private corporation association or individual other than reasonable_compensation for services rendered and to make payments and distributions as needed to further the purposes of hospital authority members of the hospital authority board receive no compensation other than reimbursement of necessary expenses hospital authority all of its net assets will be distributed to county y upon dissolution of or hospital authority was formed by the county board the such a purpose is act declares the provision of adequate hospital medical and healthcare to the public to be a necessary public purpose as required by sec_170 be deductible accordingly charitable_contributions to hospital authority are deductible by the donors to the extent provided by sec_170 of the code an exclusively public purpose for contributions to a state to see revrul_55_453 1955_2_cb_54 holdings based on the information and representations submitted by hospital authority and the entities we hold that the income of hospital authority and entities a and d excludible from gross_income under sec_115 of the code b c is we also hold that charitable_contributions to hospital authority are deductible by the donors to the extent provided by sec_170 of the code no ruling has been requested on the deductibility of any specific contribution to hospital authority therefore we are not ruling on the deductibility of any specific contribution to hospital authority except as specifically ruled upon above no opinion is expressed or implied as to the federal tax consequences of the transaction described above under any other provision of the internal_revenue_code lot plr-107520-99 this ruling is directed only to the taxpayer who requested it this ruling may not be used or cited as precedent sec_6110 of the code provides that sincerely yours assistant chief_counsel financial institutions and products by alice m bennett chief branch enclosures copy of this letter copy for sec_6110 purposes
